DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's arguments filed on May 23, 2022, were received. None of the Claims have been amended, cancelled, withdrawn from consideration, or added as new. Therefore, Claims 1-8 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 23, 2022.

Claim Rejections - 35 USC § 103
4.	The rejection of Claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0240849 A1) in view of Kim et al. (US 2017/0288268 A1), has been overcome based on the arguments presented on pages 2-5 of the Remarks dated May 23, 2022.

5.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0240849 A1) in view of Kim et al. (US 201 7/0288268 A1), as applied to Claims 1 and 3-8, and in further view of Takaoka et al. (US 2018/0123129 A1), has been overcome based on the arguments presented on pages 2-5 of the Remarks dated May 23, 2022.

Allowable Subject Matter
6.	Claims 1-8 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Kuriyama et al. (US 2016/0240849 A1), Kim et al. (US 201 7/0288268 A1), and Takaoka et al. (US 2018/0123129 A1), teach a nonaqueous electrolyte battery comprising a positive electrode comprising a positive electrode active material containing layer comprising lithium manganese composite oxide and lithium cobalt composite oxide; a negative electrode comprising a titanium-containing oxide; and a nonaqueous electrolyte comprising a propionate ester.  The closest prior art do not teach, fairly suggest , or render obvious wherein the nonaqueous electrolyte battery satisfies the equation 0.8≤p/n≤1.2, where p denotes a capacity [mAh/cm2] per unit area of the positive electrode, n denotes a capacity [mAh/cm2] per unit area of the negative electrode, and satisfies the equation 1≤w/s≤60 with the direct correlation between w and s, wherein w denotes a content of the propionate ester in the nonaqueous electrolyte and is in a range of 10% by weight to 60% by weight, and s denotes an average particle size [µm] of the lithium manganese composite oxide particles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725